LOAN MODIFICATION AGREEMENT

THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of the 17th day of July, 2009 (the “Effective Date”), by and among NNN CHASE
TOWER REO, LP, a Texas limited partnership, NNN OF8 CHASE TOWER REO, LP, a Texas
limited partnership, ERG CHASE TOWER, LP, a Texas limited partnership, and NNN
VF CHASE TOWER REO, LP, a Texas limited partnership (individually and
collectively, “Borrower”), and PSP/MRC DEBT PORTFOLIO S-1, L.P.,
successor-in-interest to MMA Realty Capital, LLC (“Lender”).

W I T N E S S E T H:

A. Lender and Borrower previously entered into that certain senior loan facility
in the amount of $58,000,000.00 (the “Loan”) pursuant to loan documents dated as
of June 20, 2006, including, without limitation, (i) that certain Loan Agreement
between Borrower and Lender (the “Loan Agreement”), (ii) that certain Promissory
Note (the “Note”) from Borrower to Lender, and (iii) that certain Deed of Trust
and Security Agreement (the “Deed of Trust”) of even date therewith recorded as
Instrument No. 2006116285 in the Official Real Property Records of Travis
County, Texas, covering certain real property and improvements located thereon
as more particularly described therein, including the land described on Exhibit
“A” hereto. In addition, certain aspects of the Loan were guaranteed by
(x) Grubb & Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC and NNN
Opportunity Fund VIII, LLC pursuant to that certain Guaranty of even date
therewith, (y) Andrew Pastor, Jeffrey S. Newberg, Kirk A. Rudy, Christopher T.
Ellis, David L. Roche and Arnold B. Miller pursuant to that certain Guaranty of
even date therewith, and (z) NNN 2003 Value Fund, LLC pursuant to that certain
Guaranty dated as of July 3, 2006. All of the foregoing guarantors being
individually and collectively referred to herein as “Guarantor”. The documents
evidencing and securing the Loan are herein referred to collectively as the
“Loan Documents”. Capitalized terms not otherwise defined in this Agreement have
the meanings given them in the Loan Documents.

B. Borrower desires to extend the Maturity Date of the Note in accordance with
the extension option set forth in the Loan Agreement, Lender desires to evidence
the Extension, and Guarantor desires to evidence its consent to such extension.

C. Concurrently herewith, Mezzanine Borrower and Mezzanine Lender are entering
into that certain Forbearance and Modification Agreement (the “Forbearance
Agreement”) with regard to the Mezzanine Loan and in connection therewith
Mezzanine Borrower and Mezzanine Lender require the consent of Lender to the
terms of such Forbearance Agreement.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed by each
of the parties hereto, Borrower, Guarantor and Lender hereby agree as follows:

1. Maturity Date. Borrower and Lender hereby agree that the Maturity Date for
the Loan is hereby extended through June 30, 2010.

2. Payments. Concurrently with its execution hereof, Borrower delivers to Lender
or its designee all payments due pursuant to the terms of Paragraph 3 below. In
addition, as consideration for the maturity date extension contemplated herein,
Lender has earned and acknowledges receipt of the extension fee in the amount of
$285,153.42 tendered by Borrower by notice dated April 30, 2009 in accordance
with the terms of the Loan Agreement.

3. Exit Fee. As consideration for the extension of the Maturity Date and
Lender’s consent to the Forbearance Agreement, Borrower hereby agrees to pay
Lender an Exit Fee equal to one percent (1%) of the then outstanding principal
balance of the Loan as of the Maturity Date; provided, however, that in the
event the current owner of the Borrower transfers the Mortgaged Property to a
new entity which assumes the Loan (which transfer may only be done in accordance
with the terms of the Loan Agreement and without implying that Lender has in any
way consented to such a transfer as of the Effective Date), then the Exit Fee
will be equal to one percent (1%) of the then outstanding principal balance as
of the date of any such permitted transfer. The Exit Fee shall be payable on the
Maturity Date (whether the stated Maturity Date or an earlier accelerated
maturity date following an uncured Event of Default under the Loan). The Deed of
Trust, and specifically the term “Obligations” contained therein, is hereby
modified such that such term now includes the payment of such Exit Fee and the
lien of the Deed of Trust also expressly secures the payment of such Exit Fee.”

4. Excess Cash Flow; Reserves; and Approved Extension Period Budget.

(a) As consideration for the extension of the Maturity Date and Lender’s consent
to the Forbearance Agreement, on the fifteenth (15th) day of each month
commencing on August 15, 2009 and on the fifteenth (15th) day of each succeeding
month until the Maturity Date (as may be extended in accordance with the terms
of the loan Documents) so long as Lender has not established a lockbox account
in which event Lender shall be permitted to disburse such funds directly to
Lender, Borrower shall: (i) pay to Lender monthly installments in the amount of
fifty percent (50%) of Excess Cash Flow, if any attributable to the immediately
preceding month, which Lender shall apply to the outstanding balance of the Loan
upon receipt, and (ii) submit a written statement to Lender of Excess Cash Flow
for the immediately preceding month (“Excess Cash Flow Statement”). “Excess Cash
Flow” shall mean Gross Revenue actually collected during the immediately
preceding month minus the following: (A) expenses of operation of the Property
actually paid (or Tax Funds deposited with Lender under the Senior Loan
Agreement) during the immediately preceding month as permitted under Section
4(c) below after payment of (B) the monthly debt service as currently set forth
in the Loan Documents, (C) the monthly Loan Interest payment as currently set
forth in the Mezzanine Loan Documents, (D) capital expenses set forth in the
Approved Modification Period Budget (as hereinafter defined), (E) leasing
commissions and tenant improvements costs in connection with the Property under
an Approved Extension Period Lease (as hereinafter defined), and (F) the one
time payment of the Reserves (as hereinafter defined). For the purpose of
clarity, (i) in no event shall any Operating Expense be double counted when
calculating Excess Cash Flow, and (ii) in no event shall default rate interest
or late charges be included in either the monthly debt service for the Loan or
the monthly Loan Interest payment for the Mezzanine Loan.

(b) For purposes hereof, the term “Reserves” shall mean $100,000.00, which shall
be deducted from the Gross Revenue attributable to July 2009, which Borrower
shall hold in reserve and apply in accordance with the Loan Agreement and the
other Loan Documents (including this Agreement). Only with Lender’s consent,
such consent not to be unreasonably withheld, Borrower shall use the Reserves
for the payment of capital expenses, leasing commissions, and tenant improvement
costs in connection with the Property which are not otherwise paid first from
Gross Revenue as authorized pursuant to this section, including, without
limitation, capital costs, leasing commissions and tenant improvement costs
accrued but unpaid as of the date hereof.

(c) Lender is in receipt of and has approved the budget for the Property from
the Effective Date to June 30, 2010 attached hereto as Exhibit “B” (the
“Approved Extension Period Budget”), which budget shall supersede any annual
budget for the Property for the 2009 fiscal year previously approved by Lender.
Borrower shall pay any expense, including Operating Expenses, out of Gross
Revenue: (i) as permitted herein, (ii) as generally set forth in the Approved
Extension Period Budget, (iii) utility and insurance expenses, whether or not in
excess of the Approved Forbearance Period Budget, (iv) with respect to
controllable Operating Expenses, within the greater of three percent (3%) of the
applicable line item in the Approved Extension Period Budget or $3,000.00,
(v) emergency repairs of any amount, so long as the nature of such repairs is
reported in writing to Lender within five (5) days of the occurrence giving rise
to the need for such repairs, or (vi) if not otherwise permitted under
subparagraphs (i) through (v) above, as consented to by Lender, such consent not
to be unreasonably withheld and to be deemed given if Lender has neither
provided nor denied its consent to the proposed expenditure within three
(3) Business Days after the date of Borrower’s request for consent.

(d) For purposes hereof, the term “Approved Modification Period Lease” shall
mean any new Lease or amendment or modification of any Lease and tenant
improvement costs and leasing commissions to be paid in connection therewith
submitted by Borrower for approval by Lender pursuant to Section 4.1.9 of the
Loan Agreement during the period of time from the Effective Date to the Maturity
Date (the “Modification Period”); provided, however, if Lender has neither
provided nor denied its written consent to the proposed new Lease or amendment
or modification of any Lease within ten (10) Business Days after the date of
Borrower’s submission, then such proposed new Lease or amendment or modification
of any Lease shall be deemed an Approved Modification Period Lease.

(e) Notwithstanding anything to the contrary contained above, Lender retains the
right to implement a lockbox in accordance with the terms of Section 11.29 of
the Loan Agreement.

5. Consent to Payment of Excess Cash Flow. By its execution hereof, Lender
hereby agrees that the payment of Excess Cash Flow pursuant to the terms of this
Agreement and the Forbearance Agreement shall not violate Borrower’s covenant
pursuant to the terms of Section 3.1.24(j) of the Loan Agreement.

6. Consent to Lease Amendment. By its execution hereof, Lender hereby consents
to the terms of that certain Second Amendment to Lease dated January 9, 2009, by
and between Triple Net Properties Realty, Inc., as agent for Borrower, and Bury
& Partners, Inc.

7. Consent to Subsequent Transfer by ERG Chase Tower, LP. Notwithstanding
anything to the contrary in the Loan Documents, including, without limitation,
any prohibitions or limitations on: transfer of interests in the Property,
modifications or amendments to the Tenants in Common Agreement; changes in the
identity of the sub-manager of the Property; and changes to the names of any of
the entities comprising Borrower, Lender agrees that Borrower may modify the
Tenants in Common Agreement to grant to ERG Chase Tower, LP (“ERG Chase”) a
right to require of NNN Chase Tower REO, LP, NNN OF8 Chase Tower REO, LP or NNN
VF Chase Tower REO, LP (each, a “Chase Owner” and collectively, the “Chase
Owners”) to purchase all of the interest of ERG Chase in and to the Property
(the “Put Option”) by the giving of not less than thirty nor more than 60 days
written notice to the Chase Owners (the “Option Notice”), with a copy to Lender.
Upon receipt of the Option Notice, the Chase Owners shall (in such percentage
interest as they may determine) acquire, and ERG Chase shall sell, all of the
interest of ERG Chase in and to the Property, for $10.00, in a closing to occur
effective as of April 30, 2010, so long as the conditions set forth in the next
paragraph have been completely satisfied to Lender’s satisfaction.

Lender agrees that the transfer of the interest in the Property owned by ERG
Chase pursuant to this Section 7 or the modified Tenant in Common Agreement to
one or more of the Chase Owners (the “ERG Transfer” shall be a permitted
transfer under the Loan Documents and may be transferred without Rating Agency
Confirmation or any transfer fee; provided, however, that prior to such transfer
the following conditions shall be satisfied to Lender’s satisfaction: Lender
shall be provided written notice of such intended transfer as set forth above
and Borrower will (a) reimburse Lender for its actual out-of-pocket costs in
connection therewith, including legal fees, (b) execute such loan documentation
reasonably required by Lender as a result of such intended transfer
(collectively, the “Option Transfer Documents”), (c) deliver such corporate
authority documentation as reasonably required by Lender, (d) cause the Title
Company to deliver to Lender a revised mortgagee title insurance policy (or
endorsement to the existing Title Insurance Policy) in form and substance
satisfactory to Lender, and (e) provide all opinions of counsel as reasonably
required by Lender.

In the event the preconditions set forth herein to the ERG Transfer have been
satisfied to Lender’s satisfaction, Lender will release Andrew Pastor, Jeffrey
S. Newberg, Kirk A. Rudy, Christopher T. Ellis, David L. Roche, and Arnold B.
Miller (collectively, the “Endeavor Guarantors”) from any obligations arising
from their Guaranty Agreement from and after the date of such transfer. For the
purposes of clarity, the Endeavor Guarantors shall remain fully liable for all
of their respective obligations under the Guaranty Agreement arising prior to
the transfer date. The remaining Guarantors will re-affirm their Guaranty
agreement, notwithstanding the release by Lender of the Endeavor Guarantors.

Lender further agrees that notwithstanding anything to the contrary in the Loan
Documents, at any time during the term of the Loan, ERG Chase, NNN-ERG Chase
Tower GP I, LLC, ERG Chase Tower Limited I, LP, and NNN-ERG Chase Tower GP II,
LLC may change their names as permitted under their internal governing documents
and applicable law, with notice to, but without the necessity of obtaining the
consent of Lender.

8. Representations and Warranties. As an additional material inducement to
Lender to enter into this Agreement, each of Borrower and Guarantor hereby
represents and warrants to Lender that:

(a) the Loan Documents, as modified hereby, are in full force and effect and
neither Borrower nor any other person or entity, including, without limitation,
Guarantor, has any defense, counterclaim or offset to the payment and
performance of the Loan Documents, as modified hereby, nor any claim or cause of
action against Lender;

(b) the representations and warranties of Borrower set forth in the Loan
Documents are true and correct in all material respects as of the date hereof
and are hereby reaffirmed as if such representations and warranties had been
made on the date hereof and shall continue in full force and effect;

(c) the Property has achieved and maintains the Debt Service Coverage Ratio
required by the terms of the Loan Documents in connection with the Extension
Option set forth therein;

(d) There is no Event of Default by Borrower under the Loan; and

(e) this Agreement constitutes the legal, valid and binding obligation of
Borrower and Guarantor enforceable against Borrower and Guarantor in accordance
with the terms hereof.

The representations and warranties contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement.

9. Costs and Expenses. Borrower shall pay all reasonable closing costs and fees
and expenses incurred by Lender in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, Lender’s
reasonable attorneys’ fees and expenses, recording fees and taxes, and title
premiums.

10. Ratification. Each of Borrower and Guarantor hereby affirms, confirms,
ratifies, renews and extends the debts, duties, obligations, liabilities,
rights, titles, security interests, liens, powers and privileges created or
arising by virtue of the Loan Documents, as modified hereby, until all of the
Indebtedness and Obligations, as such terms are defined in the Loan Documents,
have been paid and performed in full.

11. No Other Modification. Except as expressly provided herein, all the terms,
provisions, debts, duties, obligations, liabilities, representations,
warranties, rights, titles, security interests, liens, powers and privileges
existing by virtue of the Loan Documents shall be and continue in full force and
effect and are hereby acknowledged by Borrower and Guarantor to be legal, valid,
binding and enforceable in accordance with their terms.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas and the laws of the
United States applicable to transactions within Texas.

13. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective heirs, personal representatives, successors and
assigns. Nothing contained herein shall act to amend or modify any of the
provisions of the Loan Documents which restrict or prohibit assignment or
transfer.

14. No Waiver. Neither this Agreement nor any provision of any of the Loan
Documents may be waived, modified or amended, except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification
or amendment is sought, and then only to the extent set forth in such
instrument.

15. No Oral Agreements. THIS AGREEMENT AND THE OTHER DOCUMENTS ENTERED INTO IN
REGARD TO THE LOAN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

16. Counterparts. This Agreement may be executed in any number of identical
counterparts each of which shall be deemed to be an original and all, when taken
together, shall constitute one and the same instrument. A facsimile or similar
transmission of a counterpart signed by a signatory hereto shall be regarded as
signed by such signatory for purposes hereof.

[Remainder of page intentionally left blank]

1

EXECUTED as of the day and year first above written.

LENDER:

PSP/MRC DEBT PORTFOLIO S-1, L.P.,
successor-in-interest to MMA Realty Capital, LLC

By: Morrison Grove Capital Advisors, LLC,
its general partner

By: /s/ Mark H. Johnson
Name: Mark H. Johnson
Its: Chief Investment Officer


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

2

BORROWER:

NNN CHASE TOWER REO, LP,
a Texas limited partnership

By: NNN Chase Tower, LLC,
a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors, LLC

f/k/a Triple Net Properties, LLC,

a Virginia limited liability company,
its Vice President

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


NNN OF8 CHASE TOWER REO, LP,
a Texas limited partnership

By: NNN OF8 Chase Tower, LLC,


a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors, LLC
f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3

ERG CHASE TOWER, LP,
a Texas limited partnership

By: NNN-ERG Chase Tower GP I, LLC,
a Delaware limited liability company,
its general partner

By: /s/ Bryce Miller
Name: Bryce Miller
Its: Executive Vice President


NNN VF CHASE TOWER REO, LP,
a Texas limited partnership

By: NNN VF Chase Tower, LLC,


a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors LLC
f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

4

GUARANTORS:

GRUBB & ELLIS REALTY INVESTORS, LLC

f/k/a TRIPLE NET PROPERTIES, LLC,

a Virginia limited liability company

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


NNN OPPORTUNITY FUND VIII, LLC,


a Delaware limited liability company

By: Grubb & Ellis Realty Investors, LLC
f/k/a Triple Net Properties, LLC,
its manager

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


/s/ Andrew Pastor
ANDREW PASTOR, Individually

/s/ Jeffrey S. Newberg
JEFFREY S. NEWBERG, Individually

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

5

/s/ Kirk A. Rudy
KIRK A. RUDY, Individually

/s/ Christopher T. Ellis
CHRISTOPHER T. ELLIS, Individually

/s/ David L. Roche
DAVID L. ROCHE, Individually

/s/ Arnold B. Miller
ARNOLD B. MILLER, Individually

NNN 2003 VALUE FUND, LLC,


a Delaware limited liability company

By: Grubb & Ellis Realty Investors, LLC
f/k/a Triple Net Properties, LLC,
its manager

By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


6

     
STATE OF FLORIDA
COUNTY OF Hillsborough
  §
§
§

BEFORE ME, the undersigned authority, on this day personally appeared Mark H.
Johnson, Chief Investment Officer of Morrison Grove Capital Advisors, LLC, the
general partner of PSP/MRC DEBT PORTFOLIO S-1, L.P., successor-in-interest to
MMA Realty Capital, LLC, on behalf of said limited liability company and said
limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 21st day of July, 2009.

          My Commission Expires:  
 
/s/ Nicole Kaspi
Notary Public in and for the State of Florida


10/16/2010      
Nicole Kaspi
Printed Name of Notary

7

          THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary

8

         
THE STATE OF TEXAS
COUNTY OF TRAVIS
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Bryce Miller, Executive Vice President of NNN-ERG
CHASE TOWER GP I, LLC, a Delaware limited liability company, the general partner
of ERG CHASE TOWER, LP, a Texas limited partnership, on behalf of said company
and said limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steve Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steve Harvey
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary

9

         
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary

10

         
THE STATE OF TEXAS
COUNTY OF TRAVIS
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by ANDREW PASTOR.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steve Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steve Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by JEFFREY S. NEWBERG.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steve Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steve Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
120h day of July, 2009, by KIRK A. RUDY.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 20th day of July, 2009.

          My Commission Expires:  
 
/s/ Steve Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steve Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
22nd day of July, 2009, by CHRISTOPHER T. ELLIS.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 22nd day of July, 2009.

          My Commission Expires:  
 
/s/ Steve Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steve Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by DAVID L. ROCHE.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Nancy VanHemert
Notary Public in and for the State of Texas


08/26/2011      
Nancy VanHemert
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by ARNOLD B. MILLER.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Nancy VanHemert
Notary Public in and for the State of Texas


08/26/2011      
Nancy VanHemert
Printed Name of Notary

11

          THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

      My Commission Expires:  
/s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011  
P.C. Han
Printed Name of Notary

EXHIBIT “A”
The Land

TRACT 1: (FEE SIMPLE)

ALL of that certain tract or parcel of land being all of Block 54 in the
Original City of Austin, Travis County, Texas, including the vacated alley in
said block, according to the Map or Plat of said City on file in the General
Land Office of the State of Texas, being that same tract of land described in
Document No. 2001074936 of the Official Public Records of Travis County, Texas,
and including the vacated portions of Lavaca Street, an 80 foot wide public
right-of-way, and Colorado Street, an 80 foot wide public right-of-way, being
those same tracts of land described in Volume 12036, Page 1644 of the Real
Property Records of Travis County, Texas, said tract being more particularly
described by metes and bounds as follows:

BEGINNING at a punch hole set in tile at the intersection of the North R.O.W.
line of West 5th Street (80 foot wide public right-of-way), and the East R.O.W.
line of Lavaca Street (80 foot wide public right-of-way), being at the Southwest
corner of the said Block 54, for the Southwest corner and PLACE OF BEGINNING
hereof;

THENCE along the West line of the said Block 54, being the East R.O.W. line of
Lavaca Street, North 18 degrees 54 minutes East for a distance of 159.28 feet to
a punch hole set in granite at the Southeast corner of that certain 36 square
foot tract described in said Volume 12036, Page 1644;

THENCE along the South line of said 36 square foot tract, North 71 degrees 06
minutes West for a distance of 0.33 feet to a punch hole set in granite at the
Southwest corner of said 36 square foot tract;

THENCE along the West line of the said 36 square foot tract, being the East
R.O.W. line of Lavaca Street, North 18 degrees 54 minutes East for a distance of
110.00 feet to a punch hole set in granite at the Northwest corner of said 36
square foot tract;

THENCE along the North line of the said 36 square foot tract, South 71 degrees
06 minutes East for a distance of 0.33 feet to a punch hole set in granite at
the Northeast corner of said 36 square foot tract, being in the West line of
said Block 54;

THENCE along the West line of said Block 54, being the East R.O.W. line of
Lavaca Street, North 18 degrees 54 minutes East for a distance of 7.60 feet to a
punch hole set in granite at the Northwest corner of the said Block 54, being at
the intersection of the East R.O.W. line of Lavaca Street and the South R.O.W.
line of West 6th Street (80 foot public right-of-way), for the Northwest corner
hereof;

THENCE along the North line of the said Block 54, being the South R.O.W. line of
West 6th Street, South 71 degrees 00 minutes East for a distance of 276.10 feet
to a punch hole set in granite at the Northeast corner of said Block 54, being
at the intersection of the South R.O.W. line of West 6th Street and the West
R.O.W. line of Colorado Street (80 foot wide public right-of-way), for the
Northeast corner hereof;

THENCE along the East line of said Block 54, being the West R.O.W. line of
Colorado Street, South 18 degrees 55 minutes West for a distance of 7.60 feet to
a punch hole set in granite at the Northwest corner of that certain 52 square
foot tract of land described in said Volume 12036, Page 1644;

THENCE along the North line of said 52 square foot tract, South 71 degrees 05
minutes East for a distance of 0.33 feet to a punch hole set in granite at the
Northeast corner of said 52 square foot tract;

THENCE along the East line of said 52 square foot tract, being the West R.O.W.
line of Colorado Street, South 18 degrees 55 minutes West for a distance of
156.15 feet to a punch hole set in granite at the Southeast corner of said 52
square foot tract;

THENCE along the South line of said 52 square foot tract, North 71 degrees 05
minutes West for a distance of 0.33 feet to a punch hole set in granite at the
Southwest corner of said 52 square foot tract, being in the East line of said
Block 54;

THENCE along the East line of said Block 54, being the West R.O.W. line of
Colorado Street, South 18 degrees 55 minutes West for a distance of 112.85 feet
to a punch hole set in tile at the Southeast corner of said Block 54, being at
the intersection of the West R.O.W. line of Colorado Street and the North R.O.W.
line of West 5th Street, for the Southeast corner hereof;

THENCE along the South line of said Block 54, being the North R.O.W. line of
West 5th Street, North 71 degrees 03 minutes West for a distance of 276.04 feet
to the PLACE OF BEGINNING and containing 76,488 square feet of land.

TRACT 2: (LICENSE)

License Estate for aerial passageway created pursuant to that certain License
Agreement dated February 22, 1980, by and between the American National Bank of
Austin and the City of Austin, recorded in Volume 6928, Page 857 of the Deed
Records of Travis County, Texas, over and across the following described real
property:

ALL that certain tract or parcel of land, being a portion of Lavaca Street, an
80 foot wide public right-of-way, according to the map or plat of the Original
City of Austin, Travis County, Texas, on file in the General Land Office of the
State of Texas, being all of that certain 800 square foot License Agreement
dated February 22, 1980, by and between the American National Bank of Austin and
the City of Austin, as recorded in Volume 6928, Page 857 of the Deed Records of
Travis County, Texas, said tract being more particularly described by metes and
bounds as follows:

BEGINNING at a point in the West R.O.W. line of Lavaca Street, being at the
Northeast corner of Lot 6, Block 53 of the said Original City of Austin, for the
Northwest corner and PLACE OF BEGINNING hereof;

THENCE crossing said Lavaca Street with the North line of the herein described
tract, South 71 degrees 06 minutes East for a distance of 80.00 feet to a point
in the East R.O.W. line of Lavaca Street, being in the West line of Block 54 of
the said Original City of Austin, for the Northeast corner hereof;

THENCE along the East R.O.W. line of Lavaca Street, being the West line of said
Block 54, South 18 degrees 54 minutes West for a distance of 10.00 feet to a
point for the Southeast corner hereof;

THENCE crossing said Lavaca Street, with the South line of the herein described
tract, North 71 degrees 06 minutes West for a distance of 80.00 feet to a point
in the West R.O.W. line of Lavaca Street, being in the East line of said Lot 6,
Block 53, for the Southwest corner hereof;

THENCE along the East line of said Lot 6, Block 53, being the West R.O.W. line
of Lavaca Street, North 18 degrees 54 minutes East for a distance of 10.00 feet
to the PLACE OF BEGINNING and containing 800 square feet of land.

TRACT 3: (EASEMENT)

Easement Estate created pursuant to that certain Declaration of Easement
executed by American National Bank of Austin, dated December 15, 1983, recorded
in Volume 8397, Page 3, and again in Volume 8397, Page 281 of the Deed Records
of Travis County, Texas, as corrected in Volume 11512, Page 507, and amended in
Volume 11512, Page 517, of the Real Property Records of Travis County, Texas,
over and across the following described real property:

ALL of that certain tract or parcel of land, being a portion of Lavaca Street,
an 80 foot wide public right-of-way, and being a portion of Block 54, both
according to the map or plat of the Original City of Austin, Travis County,
Texas, on file in the General Land Office of the State of Texas, being all of
that certain aerial passageway easement created by that certain Declaration of
Easement executed by American National Bank of Austin, dated December 15, 1983,
as recorded in Volume 8397, Page 3 and Volume 8397, Page 281 of the Deed Records
of Travis County, Texas, as corrected in Volume 11512, Page 507 and amended in
Volume 11512, Page 517 of the Real Property Records of Travis County, Texas,
said easement being more particularly described by metes and bounds as follows:

BEGINNING at a point in the West R.O.W. line of Lavaca Street, being at the
Northeast corner of Lot 6, Block 53 of the said Original City of Austin for the
Northwest corner and PLACE OF BEGINNING hereof;

THENCE along the North line of the herein described easement, South 71 degrees
06 minutes East at a distance of 80.00 feet passing the East R.O.W. line of
Lavaca Street, and continuing for a total distance of 97.50 feet to a point for
the Northeast corner hereof;

THENCE along the East line of the herein described easement, South 18 degrees 54
minutes West for a distance of 15.00 feet to a point for the Southeast corner
hereof;

THENCE along the South line of the herein described easement, North 71 degrees
06 minutes West for a distance of 10.00 feet to an angle point and North 18
degrees 54 minutes East for a distance of 6.20 feet to an angle point;

THENCE continuing along the South line of the herein described easement, North
71 degrees 06 minutes West at a distance of 7.50 feet passing the East R.O.W.
line of Lavaca Street and continuing for a total distance of 87.50 feet to a
point in the West R.O.W. line of Lavaca Street, being in the East line of said
Lot 6, Block 53, for the Southwest corner hereof;

THENCE along the East line of said Lot 6, Block 53, being the West R.O.W. line
of Lavaca Street, North 18 degrees 54 minutes East for a distance of 8.80 feet
to the PLACE OF BEGINNING and containing 920 square feet of land.

TRACT 4: (LICENSE)

License Estate for surface encroachment of a bank depository and granite
sidewalk pavers and the subsurface encroachment of the basement from Block 54
into the following described 2,582 square foot portion of Colorado Street,
created pursuant to that certain License Agreement dated January 7, 1992, by and
between the City of Austin and BOT Associates, Ltd., recorded in Volume 11605,
Page 1199 of the Real Property Records of Travis County, Texas, and being more
particularly described as follows:

ALL of that certain tract or parcel of land, being a portion of Colorado Street,
an 80 foot wide public right-of-way, according to the map or plat of the
Original City of Austin, Travis County, Texas, on file in the General Land
Office of the State of Texas, being all of that certain 2,582 square foot
License Agreement dated January 7, 1992, by and between the City of Austin and
BOT Associates, Ltd., as recorded in Volume 11605, Page 1199 of the Real
Property Records of Travis County, Texas, said tract being more particularly
described by metes and bounds as follows:

BEGINNING at the Southeast corner of Block 54 of the said Original City of
Austin, being at the intersection of the West R.O.W. line of Colorado Street and
the North R.O.W. line of West 5th Street (80 foot wide public right-of-way), for
the Southwest corner and PLACE OF BEGINNING hereof;

THENCE along the West R.O.W. line of Colorado Street, being the East line of
said Block 54, North 18 degrees 55 minutes East at a distance of 112.85 feet
passing the Southwest corner of that certain 52 square foot portion of Colorado
Street as described in Volume 12036, Page 1644 of the Real Property Records of
Travis County, Texas, and continuing for a total distance of 269.00 feet to the
Northwest corner of said 52 square foot tract, for the Northwest corner hereof;

THENCE along the North line of the herein described tract, South 71 degrees 03
minutes East for a distance of 9.60 feet to a point for the Northeast corner
hereof;

THENCE along the East line of the herein described tract, South 18 degrees 55
minutes West for a distance of 269.00 feet to a point for the Southeast corner
hereof;

THENCE along the South line of the herein described tract, North 71 degrees 03
minutes West for a distance of 9.60 feet to the PLACE OF BEGINNING and
containing 2,582 square feet of land.

TRACT 5: (EASEMENT)

Non-exclusive easement estate appurtenant to Tract 1, for maintaining the
equipment which services the skybridge located on Tract 2 described above,
across Lots 1, 2, 3, 4, 5, and 6, Block 53 of the Original City of Austin,
Travis County, Texas, as recorded in the General Land Office of the State of
Texas, as described and created in that certain Easement Agreement dated
September 30, 1991, recorded in Volume 11532, Page 1804 of the Real Property
Records of Travis County, Texas.

12

EXHIBIT B

Approved Extension Period Budget

13